UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: July 27, 2010 CEMEX, S.A.B. de C.V. (Exact name of Registrant as specified in its charter) CEMEX PUBLICLY TRADED STOCK CORPORATION WITH VARIABLE CAPITAL (Translation of Registrant's name into English) United Mexican States (Jurisdiction of incorporation or organization) \ Av. Ricardo Margáin Zozaya #325, Colonia Valle del Campestre Garza García, Nuevo León, México 66265 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Contents 1.Press release, dated July 27, 2010, announcing second quarter 2010 results for CEMEX, S.A.B. de C.V. (NYSE:CX). 2.Second quarter 2010 results for CEMEX, S.A.B. de C.V. (NYSE:CX). 3.Presentation regarding second quarter 2010 results for CEMEX, S.A.B. de C.V. (NYSE:CX). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, CEMEX, S.A.B. de C.V. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMEX, S.A.B. de C.V. (Registrant) Date: July 27, 2010 By: /s/ Rafael Garza Name:Rafael Garza Title:Chief Comptroller Exhibit Index EXHIBIT NO. DESCRIPTION 1. Press release, dated July 27, 2010, announcing second quarter 2010 results for CEMEX, S.A.B. de C.V. (NYSE:CX). 2. Second quarter 2010 results for CEMEX, S.A.B. de C.V. (NYSE:CX). 3. Presentation regarding second quarter 2010 results for CEMEX, S.A.B. de C.V. (NYSE:CX).
